                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ERIC MCCAIN,

                  Petitioner,                              8:18CV190

      vs.
                                                       MEMORANDUM
                                                        AND ORDER
SCOTT R. FRAKES, N.D.C.S Director;

                  Respondent.

       This matter is before the court on Respondent’s Motion to Seal Records.
(Filing No. 11.) Respondent asks this court to enter an order pursuant to NECivR
7.5(a)(i) sealing a copy of all exhibits introduced into evidence at Petitioner’s
resentencing hearing on September 29, 2016, because the exhibits include sensitive
and/or privileged information. Upon consideration,

       IT IS ORDERED that Respondent’s Motion to Seal Records (filing no. 11)
is granted.

      Dated this 12th day of October, 2018.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge
